This was an action on a negotiable note, drawn by James C. Dunning, in favor of Richard F. Hastings, payable at the Georgetown bank, of the Farmers' Bank of Delaware, and endorsed to plaintiffs.
Plaintiff's proved the note, endorsement, and protest, and closed.
Mr. Layton moved a nonsuit — 1. Because there was a variance in the description of the note, which was payable at the branch of the Farmers' Bank of the State of Delaware, at Georgetown.
2. That the partnership character of the endorsees is not proved.
The Court said there was no variance; but if there was, they would at once order the pleadings amended.
They had doubt on the second point, and would take an opportunity to look into it; and there being no further defence, would direct the jury to render a verdict for plaintiffs, for the amount of the note, subject to the opinion of the court on this point.
Mr. Cullen now asked leave to prove the partnership, which was opposed by the defendants' counsel, and refused by the court, as unprecedented and dangerous.
                                      Verdict for plaintiffs, $303 00.
The Court afterwards set aside the verdict and entered a judgment of nonsuit, for want of proof of the partnership character of the plaintiffs; the endorsement being special, and not in blank. (Chitty onBills, 394; 3 Cowp., 240, Ord vs. Portal, note.) *Page 232